Citation Nr: 0804374	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  06-00 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date prior to June 4, 2004, for 
the grant of nonservice-connected (NSC) pension benefits. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted entitlement to NSC pension 
benefits, effective June 4, 2004.


FINDINGS OF FACT

1.  The veteran was imprisoned on June [redacted], 1972, based upon a 
felony conviction.  He was denied NSC pension benefits in 
March 1992 and May 1994 due to his incarceration status.

2.  In an August 2002 rating decision, the RO denied 
entitlement to NSC pension benefits, which was final.

3.  The veteran filed his current claim for NSC pension 
benefits on June 4, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to June 4, 2004, for 
the grant of NSC pension benefits have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.342, 3.400, 
3.666, 4.17 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is 
dispositive of this appeal, VA has no duty to notify or 
assist the appellant with respect to this claim. See Mason v. 
Principi, 16 Vet. App. 129 (2002).

VA pension benefits are provided for a veteran with honorable 
active military service of 90 days or more during a period of 
war (or discharge or release from service during a period of 
war for a service-connected disability) who is permanently 
and totally disabled from a NSC disability not the result of 
the veteran's willful misconduct and who meets certain annual 
income limitation requirements.  38 U.S.C.A. § 1521; 38 
C.F.R. § 3.3(a)(3).

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefor.  38 U.S.C.A. § 5110(a).  This effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

Applicable law states that, where evidence requested in 
connection with an original claim or claim for increase is 
not furnished within one year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension, compensation, DIC, or monetary 
allowance under the provisions of 38 U.S.C. chapter 18 based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  See 38 C.F.R. § 3.158(a).

The veteran filed his initial application for NSC pension 
benefits on April 21, 1991.  By a March 1992 decision, the RO 
denied entitlement to NSC pension benefits because the 
evidence did not show the veteran to be unable to follow 
gainful employment by reason of his disabilities.  This 
decision was confirmed in June and October 1992.

The veteran filed another application for NSC pension 
benefits in February 1994.  By a May 1994 decision, the RO 
denied entitlement to NSC pension benefits because the 
veteran was imprisoned as a result of a felony conviction.  
In a June 1994 letter, the RO explained to the veteran that 
38 U.S.C.A. § 3.666 prohibits payments of VA pension to a 
veteran who is imprisoned in a Federal, State, or local penal 
institution as the result of a conviction of a felony or 
misdemeanor.  He was advised that he could reopen his claim 
when he was released from prison.

In July 2001, the veteran filed an application for NSC 
pension benefits, indicating that he was no longer 
incarcerated.  The RO sent him a letter on April 19, 2002, 
requesting additional information in the development of his 
claim.  The veteran was instructed that he had 60 days from 
the date of that letter to reply.  Because the veteran did 
not reply, or submit additional evidence, his claim was 
denied in August 2002.  Although notified of the denial that 
same month, the veteran did not appeal that decision and it 
became final.  See 38 U.S.C.A. § 7105.  The veteran filed his 
current claim on June 4, 2004.  The RO granted entitlement to 
NSC pension benefits in September 2004, with an effective 
date of June 4, 2004.  

The veteran contends that the effective date of his NSC 
pension benefits should be April 21, 1991, the date of his 
initial application.  38 U.S.C.A. § 3.666 mandates that 
pension benefits are not payable to veterans imprisoned after 
conviction of a felony; thus, an effective date that is 
during an incarceration period of this type is prohibited by 
law.  Moreover, the veteran did not submit an appeal to the 
RO's August 2002 decision that denied his July 2001 claim, 
and this decision became final.  The veteran filed his 
current application for NSC pension benefits on June 4, 2004.

As noted above, the effective date of an award based on a 
claim reopened after final adjudication shall not be earlier 
than the date of application therefor.  38 U.S.C.A. § 
5110(a).  This effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.  Thus, a basis upon which to grant 
an effective date earlier than June 4, 2004, for the award of 
NSC pension benefits has not been presented.  Therefore, the 
claim must be denied.


	(CONTINUED ON NEXT PAGE)





ORDER

An effective date prior to June 4, 2004, for the grant of NSC 
pension benefits, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


